Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
      Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: new drawings to remove the pixilation.  
The examiner points out that the USPTO website has guidelines on how to submit drawing images for the best results.  See https://www.uspto.gov/patents-application-process/applying-online/efs-web-pdf-guidelines.  Specifically, see the section which states:
It is recommended to use images saved in a lossless format (e.g., TIFF, PNG, GIF, BMP). It is strongly recommended that the PDF creation software does not downsample images during the PDF creation process, as this could degrade the quality of the image. 
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regards to claim 1, the prior art of record does not teach nor render obvious the claimed combination of a turbocharger comprising at least one radially acting rotary bearing and a stationary bearing element which is penetrated by a shaft and a first mounting is formed on one side of the bearing element and acts axially against a bearing collar rotating with the shaft and a second mounting on an opposite side and acts axially against a sealing bushing that rotates with the shaft,  with an oil supply being positioned in the bearing element and individual dimensioned throttle elements for each of the two mountings and the throttle elements are annular gaps between the sealing bushing and the bearing element, wherein at least one annular groove with a maximum diameter larger than a diameter of the annular gaps is positioned between the annular gaps in the axial direction.
Regarding claim 10, the prior art of record does not teach nor render obvious the claimed combination of a turbocharger comprising at least one radially acting rotary bearing and a stationary bearing element which is penetrated by a shaft and a first mounting is formed on one side of the bearing element and acts axially against a bearing collar rotating with the shaft and a second mounting on an opposite side and acts axially against a sealing bushing that rotates with the shaft,  with an oil supply being positioned in the bearing element and a plurality of flow surfaces with a height [depth] that varies in the circumferential direction is formed on one surface of the bearing element facing the bearing collar in the axial direction and the flow surfaces have an overhang over the bearing collar in the radial direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656